DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to the applicant remarks filed July 28, 2022.  The Original claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed July 28, 2022, with respect to claims 1-4, 9 and 18 have been fully considered and are persuasive.  The rejections under 35 USC 103 of Claims 1-4, 9 and 18 has been withdrawn. 
Applicant's arguments filed July 28, 2022 with regard to claims 5-8, 10-17 and 19-20 have been fully considered but they are not persuasive. This is because the arguments are not supported by the claims.  
With regard to claims 5-8, 10-17 and 19-20 and the argument on pages 1-3 of the remarks, applicant basically argued that “Su, alone or in combination with Anderson, fails to disclose “receiving a command to modify a usage limit of a data storage device from a server connected in communication with the data storage device via a network, the command including a modified usage limit,” and “updating the usage limit of the data storage device according to the modified usage limit based at least in part on identifying the one or more bits that indicate the digital signature”.  However, none of the above-mentioned claims supports such argument.  There is no recitation of updating storage device usage limit based on at least in part on identifying the one or more bits that indicate the signature or specific instruction or command from a host/server for modifying usage limit of a storage device, in the claims.  For example, the independent claim 5 is much broader in scope than that of claim 1.  Claim 5 is basically directed to a general computer system that has the capability of updating a storage device usage limit.  Clearly, the broadly drafted limitation of “usage limit” can be anything in the rage of available storage capacity, the usage threshold or the remaining life of the storage device, etc. therefore, the broadly drafted claimed limitation of updating “usage limit” is no more than a commonly housekeeping operations of a memory device such as that of the Su and the Anderson.  
The independent claim 13 is similarly to claim 5, there is no recitation of “updating storage device usage limit based on at least in part on identifying the one or more bits that indicate the signature”.  Accordingly, the rejections of claims 5-8, 10-17 and 19-20 under 35USC 103, as set forth in the previous office action is hereby maintained.
Allowable Subject Matter
Claims 1-4 are allowed over the prior art of record.
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gan, US 2006/0271726, teaches that the capacity of a flash memory of a storage device changes according to its usage. See para. 0022.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137